Howie, J.
This action presents precisely the same questions, and none other, for our consideration and decision, as those which are considered and decided in the case of The Town of Brazil v. Kress, ante. p. 14; and for the reasons given in the opinion in that case, this action must be decided as that was decided.
The judgment is reversed, at the appellees’ costs, and the cause is remanded, with instructions to the court below, to sustain appellant’s demurrer to appellees’ complaint, and for further proceedings in accordance with the opinion in the case cited.